Case 1:19-cv-24233-UU Document 23 Entered on FLSD Docket 12/12/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 1:19-cv-24233-UU

 MERCEDES GUINAND-DAO,

         Plaintiff,

 v.

 BAPTIST HEALTH OF SOUTH FLORIDA, INC.,

       Defendant.
 _____________________________/

            ORDER RESETTING PLANNING & SCHEDULING CONFERENCE

         THIS CAUSE is hereby re-set for an Initial Planning and Scheduling Conference before

 the Honorable Ursula Ungaro, at the United States Courthouse, 400 North Miami Avenue, Room

 12-4, Miami, Florida, on Friday, January 3, 2020, at 10:30 a.m.

         DONE AND ORDERED in chambers at Miami, Florida this _12th_ day of December,

 2019.


                                                   _____________________________
                                                   URSULA UNGARO
                                                   UNITED STATES DISTRICT JUDGE


         copies provided: counsel of record
